The House of Representatives
State Capitol
Montgomery, Alabama
Gentlemen:
This acknowledges your request of July 30, 1969, for an advisory opinion as to the constitutionality of House Bill 1117, which is a local bill.
Several years ago the members of this Court felt constrained to take the position that “no more advisory opinions should be issued by the members of this Court when the only questions, constitutional or otherwise, involved purely local matters.” See Opinion of the Justices, 269 Ala. 127, 130, 111 So.2d 605, 608.
We followed that policy in Opinion of the Justices, 281 Ala. 187, 200 So.2d 486, where the request from the House of Representatives concerned the constitutionality of “H. B. 118, a bill proposing a local law for Marion County.” We also followed that policy in Opinion of the Justices, 281 Ala. 231, 201 So.2d 103, where the Senate of Alabama had requested an advisory opinion as to the constitutionality of “Senate Bill 214, which is a local bill.”
We hope that the distinguished members of the House of Representatives understand that this policy was adopted and has been followed in order that the members of this court can devote themselves to the preparation of opinions in the large number of cases which come here by appeal and to answering requests for advisory opinions concerning proposed legislation of state-wide application
With due respect we must decline to answer your inquiry.
Respectfully submitted,
J. ED LIVINGSTON Chief Justice
THOS. S. LAWSON
ROBERT T. SIMPSON
PELHAM J. MERRILL
JAMES S. COLEMAN JR.
ROBERT B. HARWOOD
JAMES N. BLOODWORTH Associate Justices.